Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147230                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147230
                                                                    COA: 312664
                                                                    Oakland CC: 2011-235676-FH
  TERENCE DARRYLE JENKINS,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the May 9, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

         MARKMAN, J. For the reasons set forth in my separate dissenting statement in
  People v Alexander, 494 Mich 876, 878-879 (2013), I would remand this case to the trial
  court and require that court to articulate reasons explaining and justifying its specific
  upward departure from the sentencing guideline range in this case in accordance with
  People v Smith, 482 Mich 292 (2008).

        MCCORMACK, J., joins the statement of MARKMAN, J.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2013
           h1022
                                                                               Clerk